DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In view of amendments filed 18 July 2022, previous objections to the specification are hereby withdrawn. 
In view of amendments filed 18 July 2022, claim interpretations under 35 U.S.C. 112(f) have been updated. 
In view of amendments filed 18 July 2022, new rejections under 35 U.S.C. 112(b) have been included as part of this office action. 
In view of amendments filed 18 July 2022, previous rejections under 35 U.S.C. 102(a)(1) are hereby withdrawn as claims 1-8 have been canceled. 
In view of amendments filed 18 July 2022, new rejections under 35 U.S.C. 103 have been included as part of this office action. 
Applicant’s arguments filed 18 July 2022 have been fully considered but they are not persuasive. While Chiu fails to teach a droplet, device, and method wherein the concentration of the surfactant mixed solution before atomization is less than a critical micelle concentration  and forms an inverse micelle-like membrane through self-aggregation of the surfactant during suspending transportation of the droplet to suppress evaporation of the liquid, secondary reference Chaumonnot, as discussed in the rejections below, teaches a starting surfactant concentration that is lower than the critical micelle concentration and wherein through evaporation micellization or self assembly is induced (i.e. the surfactant concentration is equal to or higher than the critical micelle concentration) in regards to droplet formation (see [0006] and [0047] of Chaumonnot). Therefore, as outlined in the rejections below, secondary reference Chaumonnot remedies the deficiencies of primary reference Chiu. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 recites the limitation “earthing (grounding) transport means (3)” in line 2 for performing the function of transporting the droplet via earthing (grounding). The specification provides sufficient structure for performing the function of transporting the droplet. For the purposes of examination, the “transport means” will be interpreted as a tube-like or tubular member that is earthed or grounded (see pg. 17, lines 15-20 of specification). 
Claim 19 recites the limitation “supplying means” in line 2 for performing the function of supplying a mixed solution. The specification provides sufficient structure for performing the function of supplying a mixed solution. For the purposes of examination, the “supplying means” will be interpreted as an aqueous solution supplying device that may be a combination of a microsyringe or a microsyringe pump (see pg. 18, lines 19-21 of the specification). 
Claim 19 recites the limitation “spray means” in line 5 for performing the function of  producing a droplet. The specification provides sufficient structure for performing the function of producing a droplet. For the purposes of examination, the “spray means” will be interpreted as nebulizer, heat evaporative spraying, or an atomizer (see pg. 13, lines 2-8 of the specification).
Claim 19 also recites the limitation “transport means” in line 17 for performing the function of transporting the droplet. The specification provides sufficient structure for performing the function of transporting the droplet. For the purposes of examination, the “transport means” will be interpreted as a stream of gas (air), charging or ionizing the particles (see pg. 15, lines 6-11 of specification), or is tube-like or tubular member formed of antistatic material or earthed (grounded) (see pg. 17, lines 15-20 of specification). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the phrase "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2017/0250063 to Chiu et al. (herein Chiu) as cited on the 02 January 2019 IDS in view of United States Patent Application Publication US 2015/0275126 to Calcavecchio et al. (herein Calcavecchio) and in further view of United States Patent Application Publication to Chaumonnot et al. (herein Chaumonnot). 
Regarding claim 9, Chiu teaches a method of producing a droplet wherein the droplet size range can be tailored for single-cell analysis (see [0201]), or in other words, is a droplet particle. Chiu teaches the method of a producing the droplet comprises: flowing a first liquid through a first fluidic channel; flowing a second liquid through a second fluidic channel, wherein the second liquid is immiscible with the first liquid and wherein the second fluidic channel is in fluidic communication with the first fluidic channel; contacting the first liquid and the second liquid at the junction of the first fluidic and second fluidic channels; generating a discrete partition of the first liquid surrounded by the second liquid (i.e. through self-aggregation); flowing the discrete partition through a droplet emitter thus producing a droplet contacted with gas (i.e. gas-liquid interface) (see [0008]). Chiu teaches the first fluid (i.e. a liquid) is an aqueous solution (i.e. mixed solution) and can include without limitation water (known to evaporate under a condition of gas or vacuum) as well as various biological samples (i.e. target  component substance) (see [0092]). Furthermore, Chiu teaches measuring the concentration of a target analyte of interest in a sample (see [0159]).  Chiu teaches the second fluid can be but not limited to an oil that forms a physical barrier with the first liquid (i.e. nonvolatile membrane) (see [0095]). Chiu teaches the second liquid can comprise a fluid interface modification such as a surfactant (see [0101]) that will increase the stability of the droplet (see [0101-0102]), i.e. the droplet will stably exist in a gas without collapsing or without evaporation of the volatile liquid inside the droplet” as recited in the instant claim. Furthermore, teaches transfer of droplets into a vacuum (see [0210]). Chiu teaches wherein the diameters of the droplets range from 1-1000 microns (see [0156]). Chiu teaches only evaporating the first liquid of the droplet (see [0166]). Furthermore, Chiu teaches the droplet may be partially evaporated prior to analysis and thus inherently would have a reduced diameter prior to analysis (see [0170]), therefore, inherently by targeting evaporation of the liquid during a suspended transportation of the droplet to an analytic device would thereby concentrate the target component substance within the droplet. Chiu teaches the droplets can be spherical in shape (see [0051]). Chiu teaches a variety of surfactant concentrations can be used (see 0104]). According to Merriam-Webster “atomizing” means to reduce to minute particles. As mentioned above, Chiu teaches the droplet can be tailored for single-cell analysis (see [0201]) and therefore teaches “producing a droplet having a diameter of less than 100 microns by atomizing the mixed solution” as recited in the instant claim. 
Chiu fails to teach “a surfactant aligning molecules thereof as an inverse micelle-like structure” as recited in the instant claim. 
Calcavecchio teaches an inverse micelle structure comprising a liquid surfactant (see [0107]) and that the concentration of the surfactant must be greater than or equal to the critical micelle concentration (see [0172]). 
Calcavecchio and Chiu are analogous in the field of surfactants used to create protective barriers or membranes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date for Chiu to use a surfactant with a concentration greater than the critical micelle concentration that would create an inverse micelle-like structure for the benefit of stability to shear and high temperatures (see [0107] of Calcavecchio). 
Chiu also fails to teach “a surfactant having a lower concentration than a lower concentration than a critical micelle concentration” and, through evaporation of the liquid during a suspended transportation of the droplet, “a concentration of the surfactant in the droplet exceeds the critical micelle concentration” as recited in the instant claim. 
Chaumonnot et al. that teaches a starting surfactant concentration that is lower than the critical micelle concentration and wherein through evaporation micellization or self assembly is induced (i.e. the surfactant concentration is equal to or higher than the critical micelle concentration) in regards to droplet formation (see [0006] and [0047]). 
Chaumonnot and Chiu are analogous in the field of droplet formation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date for Chiu to start with a surfactant concentration that is lower than the critical micelle concentration wherein through evaporation micellization occurs as this is well known in the art as evidenced by Chaumonnot. See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 

Regarding claim 10, Chiu in view of and Chaumonnot teaches all the limitations of claim 9 above. 
As mentioned above, Chiu teaches wherein the liquid comprises water (see [0092]). 

Regarding claim 11, Chiu in view of and Chaumonnot teaches all the limitations of claim 9 above. 
As mentioned above, Chiu teaches wherein the diameters of the droplets range from 1-1000 microns (see [0156]).
Regarding claim 12, Chiu teaches a method of producing a droplet wherein the droplet size range can be tailored for single-cell analysis (see [0201]), or in other words, is a droplet particle. Chiu teaches the method of a producing the droplet comprises: flowing a first liquid through a first fluidic channel; flowing a second liquid through a second fluidic channel, wherein the second liquid is immiscible with the first liquid and wherein the second fluidic channel is in fluidic communication with the first fluidic channel; contacting the first liquid and the second liquid at the junction of the first fluidic and second fluidic channels; generating a discrete partition of the first liquid surrounded by the second liquid (i.e. through self-aggregation); flowing the discrete partition through a droplet emitter thus producing a droplet contacted with gas (i.e. gas-liquid interface) (see [0008]). Chiu teaches the first fluid (i.e. a liquid) is an aqueous solution (i.e. mixed solution) and can include without limitation water (known to evaporate under a condition of gas or vacuum) as well as various biological samples (i.e. target  component substance) (see [0092]). Furthermore, Chiu teaches measuring the concentration of a target analyte of interest in a sample (see [0159]).  Chiu teaches the second fluid can be but not limited to an oil that forms a physical barrier with the first liquid (i.e. nonvolatile membrane) (see [0095]). Chiu teaches the second liquid can comprise a fluid interface modification such as a surfactant (see [0101]) that will increase the stability of the droplet (see [0101-0102]), i.e. the droplet will stably exist in a gas without collapsing or without evaporation of the volatile liquid inside the droplet” as recited in the instant claim. Furthermore, teaches transfer of droplets into a vacuum (see [0210]). Chiu teaches wherein the diameters of the droplets range from 1-1000 microns (see [0156]). Chiu teaches only evaporating the first liquid of the droplet (see [0166]). Furthermore, Chiu teaches the droplet may be partially evaporated prior to analysis and thus inherently would have a reduced diameter prior to analysis (see [0170]), therefore, inherently by targeting evaporation of the liquid during a suspended transportation of the droplet to an analytical device, would concentrate the target component substance within the droplet. Chiu teaches the droplets can be spherical in shape (see [0051]). Chiu teaches a variety of surfactant concentrations can be used (see 0104]). According to Merriam-Webster “atomizing” means to reduce to minute particles. As mentioned above, Chiu teaches the droplet can be tailored for single-cell analysis (see [0201]) and therefore teaches “producing a droplet having a diameter of less than 100 microns by atomizing the mixed solution” as recited in the instant claim. Chiu teaches transporting the droplet to a mass spectrometer (see [0009]-[0010] and [0105])) (i.e. transported to desired part to be reached without contacting other objects). 
Chiu fails to teach “a surfactant aligning molecules thereof as an inverse micelle-like structure” as recited in the instant claim. 
Calcavecchio teaches an inverse micelle structure comprising a liquid surfactant (see [0107]) and that the concentration of the surfactant must be greater than or equal to the critical micelle concentration (see [0172]). 
Calcavecchio and Chiu are analogous in the field of surfactants used to create protective barriers or membranes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date for Chiu to use a surfactant with a concentration greater than the critical micelle concentration that would create an inverse micelle-like structure for the benefit of stability to shear and high temperatures (see [0107] of Calcavecchio). 
Chiu also fails to teach “a surfactant having a lower concentration than a lower concentration than a critical micelle concentration” and, through evaporation of the liquid during a suspended transportation of the droplet, “a concentration of the surfactant in the droplet exceeds the critical micelle concentration” as recited in the instant claim. 
Chaumonnot et al. that teaches a starting surfactant concentration that is lower than the critical micelle concentration and wherein through evaporation micellization or self assembly is induced (i.e. the surfactant concentration is equal to or higher than the critical micelle concentration) in regards to droplet formation (see [0006] and [0047]). 
Chaumonnot and Chiu are analogous in the field of droplet formation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date for Chiu to start with a surfactant concentration that is lower than the critical micelle concentration wherein through evaporation micellization occurs as this is well known in the art as evidenced by Chaumonnot. See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 

Regarding claim 13, Chiu in view of Calcavecchio and Chaumonnot teach all the limitations of claim 12 above. 
As mentioned above, Chiu in view of Calcavecchio and Chaumonnot teaches a surfactant with a concentration lower than the critical micelle concentration and therefore would be part of a mixed solution once the first liquid and the second liquid plus surfactant are combined because a barrier/membrane would not be formed to begin with (see [0006] and [0047] of Chaumonnot).   Also, as mentioned above, Chiu in view of Calcavecchio and Chaumonnot teach evaporation of the first liquid which would inherently increase the relative surfactant concentration and would determine the diameter of the droplet particle (see [0166] and [0170]) of Chiu). Inherently, the diameter of the droplet particle would have to correspond to the mass spectrometer (see [0009]-[0010] and [0105] of Chiu) for analyte detection to occur. 

Regarding claim 14, Chiu in view of Calcavecchio and Chaumonnot teach all the limitations of claim 12 above. 
As mentioned above, Chiu teaches wherein the liquid comprises water (see [0092]). 

Regarding claim 15, Chiu in view of Calcavecchio and Chaumonnot teach all the limitations of claim 12 above. 
Chiu teaches transferring droplets from atmospheric pressure into a vacuum region (see [0211]). Chiu teaches using a first liquid and second liquid with various vapor pressures at room temperature (see [0098] and [0167]). Chiu teaches wherein the gas is air (i.e. dry gas) (see [0030]). 

Regarding claim 16, Chiu in view of Calcavecchio and Chaumonnot teach all the limitations of claim 12 above. 
As mentioned above, Chiu teaches the desired part to be reached is a mass spectrometer (see [0009]-[0010] and [0105]).

Regarding claim 17, Chiu in view of Calcavecchio and Chaumonnot teach all the limitations of claim 12 above. 
Chiu teaches a interface capable of coupling a droplet source to an analytical instrument (see [0105]) wherein the interface comprises a cylindrical tube (see [0108]) (i.e. transport means). Chiu further teaches wherein fluid flow can be controlled through electrohydrodynamics (see [0057]) including a ground electrode (see [0059]). 

 Regarding claim 18, Chiu teaches a method of transporting the droplet to a mass spectrometer (see [0009]-[0010] and [0105])) (i.e. transported to desired part to be reached) comprising producing a droplet wherein the droplet size range can be tailored for single-cell analysis (see [0201]), or in other words, is a droplet particle. Chiu teaches a method of a producing the droplet comprises: flowing a first liquid through a first fluidic channel; flowing a second liquid through a second fluidic channel, wherein the second liquid is immiscible with the first liquid and wherein the second fluidic channel is in fluidic communication with the first fluidic channel; contacting the first liquid and the second liquid at the junction of the first fluidic and second fluidic channels; generating a discrete partition of the first liquid surrounded by the second liquid (i.e. through self-aggregation); flowing the discrete partition through a droplet emitter thus producing a droplet contacted with gas (i.e. gas-liquid interface) (see [0008]). Chiu teaches the first fluid (i.e. a liquid) is an aqueous solution (i.e. mixed solution) and can include without limitation water (known to evaporate under a condition of gas or vacuum) as well as various biological samples (i.e. target  component substance) (see [0092]). Furthermore, Chiu teaches measuring the concentration of a target analyte of interest in a sample (see [0159]).  Chiu teaches the second fluid can be but not limited to an oil that forms a physical barrier with the first liquid (i.e. nonvolatile membrane) (see [0095]). Chiu teaches the second liquid can comprise a fluid interface modification such as a surfactant (see [0101]) that will increase the stability of the droplet (see [0101-0102]), i.e. the droplet will stably exist in a gas without collapsing or without evaporation of the volatile liquid inside the droplet” as recited in the instant claim. Furthermore, teaches transfer of droplets into a vacuum (see [0210]). Chiu teaches wherein the diameters of the droplets range from 1-1000 microns (see [0156]). Chiu teaches only evaporating the first liquid of the droplet (see [0166]). Furthermore, Chiu teaches the droplet may be partially evaporated prior to analysis and thus inherently would have a reduced diameter prior to analysis (see [0170]), therefore, inherently by targeting evaporation of the liquid during a suspended transportation of the droplet to an analytical device, would concentrate the target component substance within the droplet. Chiu teaches the droplets can be spherical in shape (see [0051]). Chiu teaches a variety of surfactant concentrations can be used (see 0104]). According to Merriam-Webster “atomizing” means to reduce to minute particles. As mentioned above, Chiu teaches the droplet can be tailored for single-cell analysis (see [0201]) and therefore teaches “producing a droplet having a diameter of less than 100 microns by atomizing the mixed solution” as recited in the instant claim.
Chiu fails to teach “a surfactant aligning molecules thereof as an inverse micelle-like structure” as recited in the instant claim. 
Calcavecchio teaches an inverse micelle structure comprising a liquid surfactant (see [0107]) and that the concentration of the surfactant must be greater than or equal to the critical micelle concentration (see [0172]). 
Calcavecchio and Chiu are analogous in the field of surfactants used to create protective barriers or membranes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date for Chiu to use a surfactant with a concentration greater than the critical micelle concentration that would create an inverse micelle-like structure for the benefit of stability to shear and high temperatures (see [0107] of Calcavecchio). 
Chiu also fails to teach “a surfactant having a lower concentration than a lower concentration than a critical micelle concentration” and, through evaporation of the liquid during a suspended transportation of the droplet, “a concentration of the surfactant in the droplet exceeds the critical micelle concentration” as recited in the instant claim. 
Chaumonnot et al. that teaches a starting surfactant concentration that is lower than the critical micelle concentration and wherein through evaporation micellization or self assembly is induced (i.e. the surfactant concentration is equal to or higher than the critical micelle concentration) in regards to droplet formation (see [0006] and [0047]). 
Chaumonnot and Chiu are analogous in the field of droplet formation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date for Chiu to start with a surfactant concentration that is lower than the critical micelle concentration wherein through evaporation micellization occurs as this is well known in the art as evidenced by Chaumonnot. See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 
Chiu in view of Calcavecchio and Chaumonnot teaches a surfactant with a concentration lower than the critical micelle concentration and therefore would be part of a mixed solution once the first liquid and the second liquid plus surfactant are combined because a barrier/membrane would not be formed to begin with (see [0006] and [0047] of Chaumonnot).   Also, as mentioned above, Chiu in view of Calcavecchio and Chaumonnot teach evaporation of the first liquid which would inherently increase the relative surfactant concentration and would determine the diameter of the droplet particle (see [0166] and [0170]) of Chiu). Inherently, the diameter of the droplet particle would have to correspond to the mass spectrometer (see [0009]-[0010] and [0105] of Chiu) for analyte detection to occur. 

Regarding claim 19, Chiu teaches a device for producing a droplet particle (see [0040]). Chiu teaches a using syringe pumps (i.e. supplying means) for introducing fluids (see [0053]). Chiu teaches a droplet emitter (i.e. spray means), i.e. atomizer, as it reduces a double emulsion into discrete particle droplets wherein the emitter is in fluidic communication with a gas (see [0052]). Chiu teaches wherein the diameters of the droplets range from 1-1000 microns (see [0156]). The double emulsion is formed by flowing a first liquid through a first fluidic channel; flowing a second liquid through a second fluidic channel, wherein the second liquid is immiscible with the first liquid and wherein the second fluidic channel is in fluidic communication with the first fluidic channel; contacting the first liquid and the second liquid at the junction of the first fluidic and second fluidic channels; generating a discrete partition of the first liquid surrounded by the second liquid (i.e. through self-aggregation) (see [0008]). Chiu teaches the first fluid is aqueous and can include without limitation water (i.e. volatile liquid) (see [0092]). Chiu teaches the second fluid can be, but not limited to an oil (i.e. compound) that forms a physical barrier with the first liquid (i.e. nonvolatile membrane) (see [0095]). Chiu teaches only evaporating the first liquid of the droplet (see [0166]). Furthermore, Chiu teaches the droplet may be partially evaporated prior to analysis and thus inherently would have a reduced diameter prior to analysis (see [0170]), therefore, inherently by targeting evaporation of the liquid during a suspended transportation of the droplet to an analytic device would thereby concentrate the target component substance within the droplet. Chiu teaches a interface capable of coupling a droplet source to an analytical instrument (i.e. droplet nursing section) (see [0105]) wherein said droplets are water-in-oil encapsulated in air (see [0057]) and wherein the air pressure within the interface can be manipulated (see 0128]). Chiu teaches the analyte within the droplet is ionized within the interface (see [0150]). The ionization and/or air within the interface (see [0128]) through which the droplet is transported from the interface to an analytic device (see [0105]) reads on “transport means” as recited in the instant claim. Chiu teaches the droplets can be spherical in shape (see [0051]).
Chiu fails to teach “a surfactant aligning molecules thereof as an inverse micelle-like structure” as recited in the instant claim. 
Calcavecchio teaches an inverse micelle structure comprising a liquid surfactant (see [0107]) and that the concentration of the surfactant must be greater than or equal to the critical micelle concentration (see [0172]). 
Calcavecchio and Chiu are analogous in the field of surfactants used to create protective barriers or membranes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date for Chiu to use a surfactant with a concentration greater than the critical micelle concentration that would create an inverse micelle-like structure for the benefit of stability to shear and high temperatures (see [0107] of Calcavecchio). 
Chiu also fails to teach “a surfactant having a lower concentration than a lower concentration than a critical micelle concentration” and, through evaporation of the liquid during a suspended transportation of the droplet, “a concentration of the surfactant in the droplet exceeds the critical micelle concentration” as recited in the instant claim. 
Chaumonnot et al. that teaches a starting surfactant concentration that is lower than the critical micelle concentration and wherein through evaporation micellization or self assembly is induced (i.e. the surfactant concentration is equal to or higher than the critical micelle concentration) in regards to droplet formation (see [0006] and [0047]). 
Chaumonnot and Chiu are analogous in the field of droplet formation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date for Chiu to start with a surfactant concentration that is lower than the critical micelle concentration wherein through evaporation micellization occurs as this is well known in the art as evidenced by Chaumonnot. See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/               Examiner, Art Unit 1797                                                                                                                                                                                         




/CHRISTINE T MUI/               Primary Examiner, Art Unit 1797